CONSENT FOR MOD|F|CAT|ON OF SUPERV|SED RELEASE/PROBAT|ON

UNITED STATES DISTRICT CoURT

for the
District of Columbia

 

UNITED STATES OF AMERICA )
) 13-066
VS- ) Criminal No.
|V|ERCEDES RON|ERO § F I L E D
Def`endant ) FEB 1 7 2017

C|erk, U.S. Dlstr|ct & Bankruptcy
Courts fo_r the Dlstrict of Co|umbla

CONSENT TO MODIFY PROBATION/SUPERVISED RELEASE

The parties agree the defendant's conditions of supervised release/probation should be modified
and being no objection thereto, IT IS RECOMMENDED THAT the defendant's conditions of
supervised release/probation are modified as follows: (state modification, e.g. that he spend 60 days of
his term in an inpatient treatment facility).

to require restitution payments at the rate of not less than $l0.00/month .

t?im ~/G to mt

Failure to file timely objections to the findings and recommendations set f`orth in this report may
waive your right of appeal from an order of the District Court adopting such findings and
recommendations. See Thomas v. Arn, 474 U.S. 140 (1985).

 

The magistratejudge having recommended that the conditions of` the defendant's supervised
release/probation be modified and there being no objection thereto, IT IS ORDERED that the

recommendation of the magistrate judge is accepted.

Dated: /:.. BWJ /4( )~m'? Fl’q"\{)’éw\/

U.S/District Judge